Citation Nr: 0822242	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO. 06-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and a 70 percent rating was awarded, effective 
September 30, 2005. The veteran disagreed with the rating 
awarded for PTSD, and the current appeal ensued. 

This case is ready for appellate review. 


FINDINGS OF FACT

1. The veteran's PTSD is productive of no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; due to symptoms such as panic attacks, 
depression, irritability, difficulty adapting to work, and 
inability to establish and maintain effective relationships. 

2. The veteran's PTSD does not more nearly approximate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation, or own name, is not shown.




CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in November 2005.

As to an initial rating claim, the Board would point out that 
service connection for PTSD has been established and that an 
initial evaluation for that disorder has been assigned. Thus, 
the veteran has been awarded the benefit sought, and his 
claim has been substantiated. As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended has been 
fulfilled. Id. Also, it is of note that after being awarded 
an initial disability evaluation for this disorder, the 
veteran filed a Notice of Disagreement contesting the initial 
rating determination. The RO furnished the veteran a 
Statement of the Case addressing such evaluation, including 
notice of the criteria for a higher evaluation for PTSD, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal. See 
38 U.S.C.A. §§ 5103A, 5104(a), 7105. Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, private treatment records, and VET Center records. 
The veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. 

A hearing was offered and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.


Initial Increased Rating-PTSD

Service connection for PTSD was awarded a 70 percent rating, 
effective September 30, 2005. The veteran disagreed with the 
initial rating awarded, and the current appeal ensued. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

After scrutinizing the evidence -which consists of a VA 
psychiatric examination of November 2005, private treatment 
records, and VET Center counseling records--it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with no more than a schedular criteria for 70 percent, 
throughout the appeal period. The evidence does not support a 
total rating for PTSD. 

Private treatment records show that the veteran was 
hospitalized at East Orange General Hospital in October 2000 
with a diagnosis of diverticulosis and acute gastritis. While 
hospitalized, a psychiatric consultation was requested 
because of mood swings and poor sleep. It was noted that he 
had no psychiatric history at the time, inpatient or 
outpatient. He was alert and oriented to person, place, and 
time. His affect was blunted and his mood was depressed. 
There was no evidence of delusions, hallucinations, paranoid 
ideation, or other signs of psychosis. His associations were 
intact. He had good intelligence. Insight and judgment were 
fair. His appetite was good. His sleep was poor. The 
impression was rule out major depressive illness. He was 
prescribed Pamelor. 

Private treatment records from Jorge Quintana, MD showing 
periodic treatment from 2000 to 2005 were associated with the 
claims folder. Most of the treatment was reflective of panic 
attacks, anxiety, and difficulty sleeping. He was treated 
with antidepressants and other psychotropic medications. In 
December 2005, it was noted that he had flashbacks, and 
nightmares and he was described as "stressed out." He 
related some anxiety and depression, and indicated that he 
had not taken his medication for approximately a year. He 
also related marital problems. He was diagnosed with PTSD. He 
was told to discontinue Paxil and he was started on Ambien 
and Lexapro. 

The veteran was seen at the Jersey City, New Jersey VET 
Center from November 2005 to February 2006 by a Readjustment 
Counseling Therapist. He attended individual and group 
psychotherapy. His counseling therapist found him to have a 
severe level of impairment in functioning affecting his work, 
household chores, relationships with family and friends, 
leisure activities, sex life, general satisfaction with life 
and overall functioning. 

The veteran underwent a VA psychiatric examination in 
November 2005. The psychiatric history revealed he had been 
receiving treatment for PTSD and panic attacks. He was seeing 
a psychotherapist and was prescribed Ativan, Xanax, Zoloft, 
and Ambien. He related a history of panic attacks, but he had 
no history of violence or suicidal behavior. He related 
sporadic panic attacks and explosive anger. He stated he had 
these symptoms most days. He also related that he used to 
work for General Motors as an inspector, but was not working 
anymore because the plant was idle. He stated that he was 
still being paid by the company, but expressed he had 
problems at work in the past. He was married since 1966 and 
had one son. His relationship with his family was described 
as somewhat problematic because of his irritability and 
anger. He had few friends or family that he talked with. 
Mental status examination revealed the veteran to be casually 
dressed. He was cooperative. His mood was depressed. His 
affect was blunted. His speech was normal and there were no 
perceptual problems. Thought process and content were normal. 
There were no suicidal or homicidal ideations expressed. He 
was oriented to person, place, and time. Insight and judgment 
were fair. His impulse control was fair. He noted that he 
tended to isolate himself, but was able to care for his 
activities of daily living. He stated that he had a limited 
social network. The diagnosis was PTSD. His global assessment 
of functioning (GAF) was 45. His symptoms were described as 
moderately severe. 

The veteran's PTSD is no more than 70 percent disabling. In 
order to warrant a 100 percent rating, the veteran's PTSD 
symptomatology must show total occupational and social 
impairment due to symptoms such as gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting self or others, inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name - 
the symptoms of the veteran's disorder clearly do not 
approximate such findings.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

The preponderance of the competent medical and lay evidence 
that shows that the veteran has not exhibited any of the 
symptoms necessary to warrant a total schedular rating. He is 
able to perform activities of daily living, he has no 
suicidal or homicidal ideation, and exhibits no delusions, 
hallucinations, or evidence of memory loss. His GAF was 45 at 
this time, but the medical evidence is not reflective of 
findings that show he has impairment in reality testing or 
communication, suicidal ideation or problems holding a job. 
Although he has been described as isolated, he has been 
married since 1966 and has a son. 

While the veteran has been described as having a limited 
social network, there is no indication of total social 
impairment, due to the symptoms and manifestations as set out 
in the rating code. There is no indication in the record that 
he is in any way violent. His counseling therapist stated 
that his symptoms were severe, but the examiner who performed 
his VA examination in November 2005, indicated that his 
symptoms were moderately severe in degree. Given these 
matters of record, the veteran's disorder does not meet the 
criteria for the next higher rating of 100 percent. 


Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal. He was hospitalized on 
only one occasion in December 2000, and that hospitalization 
was not for his PTSD. At that time, it was noted that he had 
no psychiatric history of hospitalization. 

There is also no evidence of marked interference with 
employment. Although he was not working at the time of his 
November 2005 VA examination, he was still being paid as he 
still held his job. He was not working as the factory he 
worked for was idle. As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence does not meet the criteria for the next higher 
rating of 100 percent.


ORDER

An increased initial rating for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


